DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendments filed December 19, 2021, amended claim 1 and canceled claim 21 are acknowledged.  The following new grounds of rejection are set forth:
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim is grammatically incorrect and missing punctuation, which leads to possible misinterpretation.   Appropriate correction is required.  For example, claim 1 recites “where flat stem curves in a downward slope from its attachment point to the handle and then curves up so that the distal end lines up with the proximal end attached to the rod [,] with a tip at the distal end where the tip is flat, has the same width as the stem….” Is missing a comma as shown in the bracket.  Also, the tip should be defined as being attached to the distal end “of the stem” to avoid possible confusion.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 recites “further comprising having a sleeve cove the stem” which contradicts the amendment to claim 1 which recites “a flat stem without a housing surrounding the stem”.  As broadly as claimed, a sleeve constitutes a housing.  Appropriate clarification and correction is required.  Claim 5, which is dependent upon claim upon claim 3, also defines the sleeve as being disposable.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,295,952 to Pietrafitta in view of U.S. Patent

In regard to claim 1, Pietrafitta discloses a device to clean a laparoscopic lens comprising: a laparoscopic lens cleaner 135 used to clean the lens internally within a body having a handle end 20 with a stem 26 without a housing surrounding the stem attached to the center of and extending perpendicular from the rod (See Fig. 1), with a tip 24 attached at the distal end of the stem having the same width as the stem and extending longitudinally along a common axis/line as the stem where the tip cleans the lens of the laparoscope while extending longitudinally along the common axis/line (See Fig. 3 and Col. 4, Lines 1-55).   Pietrafitta is silent with respect to wherein the tip is flat and also wherein the stem is flat and curves in a downward slope from its attachment point to the handle and then curves up so that the distal ends lines up with the proximal end attached to the rod. Sanjuan teaches of an analogous endoscopic lens cleaner wherein the device may include a stem/rod having any cross-sectional configuration and elastically or inelastically deformable to facilitate insertion of the device into the body during a surgical procedure (see Fig. 3 and paragraphs 0024 and 0034).  Sanjaun also teaches wherein the tip may be comprise a wiping surface having a variety of shapes, specifically wherein one side thereof may be flat (See Figs. 14, 16-17 and paragraphs 0036-0037).   It would have been obvious to one skilled in the art at the time the invention was filed to construct the shaft/stem, as well as tip, of Pietrafitta from a flat and curveable material to enable effective and efficient insertion of the device to clean a laparoscopic lens as taught by Sanjuan.   
In further regard to claim 1, Pietrafitta and Sanjuan fail to disclose the rod/handle member being bent towards the distal end. Fleming, Ill teaches of an analogous endoscopic tool wherein the handle may be formed with finger grooves 66, 68 which are bent towards the distal end of the device (see Figs. 1-2). Fleming, Ill teaches that while finger grooves are preferred, the handle may be rounded or squared without any finger grooves for a user to grasp, as desired by the user (see Col. 8, Lines 11-18). Thus, it would have been obvious to one skilled in the art at the time the invention was filed to modify the handle of Pietrafitta and Sanjuan to include two inwardly bent ends (e.g. finger grooves bent towards the distal end) to accommodate a user’s fingers and promote grasping and maneuverability by a user as taught and preferred by Fleming, Ill. 
In regard to claim 2, Pietrafitta discloses a device, further comprising having the tip made of a soft, absorbent material (See Col. 4, lines, 50-55).
In regard to claim 3, Pietrafitta discloses a device, further comprising having a sleeve 14 cover the stem (See Fig. 1 and Col. 3, Lines 60-67).
In regard to claim 5, Pietrafitta discloses a device, further comprising having the sleeve being disposable (See Fig. 1 and Col. 3, Lines 60-67).As broadly as claimed, any item/device is capable of being disposed, thus Pietrafitta meets the current limitations of the recited claim.
In regard to claim 6, Pietrafitta discloses a device, further comprising being made of plastic (See Col. 6, Lines 24-46).
In regard to claim 7, Pietrafitta discloses a device, further comprising being disposable (See Figs. 1 and 3). As noted above, any item/device is capable of being disposed, thus Pietrafitta meets the current limitations of the recited claim.
In regard to claim 22, Pietrafitta discloses a device to clean a laparoscopic lens, further comprising having the tip fixed in a longitudinally position along the common axis/line (See Figs 1-3).
In regard to claim 23, Pietrafitta discloses a device to clean a laparoscopic lens, further comprising where the tip is not meshed (See Col. 4, lines, 50-55 and Col. 6, Lines 24-46).
In regard to claim 24, Pietrafitta discloses a device to clean a laparoscopic lens, where the lens does not need to be repositioned to be cleaned (See Figs 1-3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7 and 22-24 have been considered but are moot in view of the new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
1/4/2022